Exhibit EXECUTION COPY RESTATEMENT AGREEMENT This RESTATEMENT AGREEMENT, dated as of February 7, 2017 (this “ Agreement ”), amends and restates that certain Second Amended and Restated Credit Agreement dated as of June 13, 2014 (as previously amended by that certain First Amendment and Incremental Facility Agreement dated as of September 15, 2014 and as further amended by that certain Second Amendment and Incremental Facility Agreement dated as of January 21, 2016 and as further amended, restated, supplemented or otherwise modified prior to the date hereof, the “ Credit Agreement ”), by and among Gray Television, Inc., a Georgia corporation (the “ Borrower ”), the lenders from time to time party thereto (the “ Lenders ”) and Wells Fargo Bank, National Association, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital Markets 1 , and Deutsche Bank Securities Inc. acted as joint lead arrangers and joint bookrunners (such Persons in such capacities, the “ Lead Arrangers ”) with respect to this Agreement and the transactions contemplated hereby. Statement of Purpose The Borrower has requested (a)a reduction in the pricing of the outstanding Term Loans, (b) an extension of the maturity date of the Term Loans, (c) an increase in the Revolving Loan Commitments, (d) an extension of the Revolving Loan Maturity Date and (e)certain other amendments to the Credit Agreement as described in this Agreement. Subject to the terms and conditions of this Agreement and in reliance upon the representations and warranties in this Agreement and the other Loan Documents, the Lenders party hereto (including, without limitation, any Lender that was not a “Lender” immediately prior to the Restatement Effective Date, each such Lender, a “ New Lender ”), agree to amend and restate the Credit Agreement as more particularly described herein. In connection with the repricing and extension of the maturity of the outstanding Term Loans, the parties hereto shall establish a new tranche of Term Loans (the “ Term B-2 Loans ”) as more particularly described in Annex A attached hereto. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
